PER CURIAM.
After reading the records in these cases and carefully considering the questions discussed in the accompanying briefs, we find ourselves everywhere in accord with the reasoning and conclusions of the learned trial judge. Important as are the questions raised and large as are the sums at stake, a recital of the extended correspondence between the parties on which the cases mainly turn” and a discussion of the questions of law growing out of it would, we think, involve merely a repetition of the reasoning of the learned trial judge, and ¡would add nothing to the decisions. We shall therefore affirm the judgments on his opinions.